FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ALEXIS HOLYWEEK SAREI; PAUL E.             No. 02-56256
NERAU ; THOMAS TAMUASI; PHILLIP
MIRIORI; GREGORY KOPA ;                      D.C. No.
METHODIUS NESIKO ; ALOYSIUS               2:00-cv-11695-
MOSES; RAPHEAL NINIKU ; GABRIEL            MMM-MAN
TAREASI; LINUS TAKINU ; LEO WUIS;
MICHAEL AKOPE; BENEDICT PISI;             Central District
THOMAS KOBUKO ; JOHN TAMUASI;              of California,
NORMAN MOUVO ; JOHN OSANI; BEN              Los Angeles
KORUS; NAMIRA KAWONA ; JOANNE
BOSCO ; JOHN PIGOLO ; MAGDALENE
PIGOLO , individually and on behalf
of themselves and all others
similarly situated,
                 Plaintiffs-Appellants,

                  v.

RIO TINTO , PLC; RIO TINTO
LIMITED ,
              Defendants-Appellees.
2               SAREI V . RIO TINTO , PLC

ALEXIS HOLYWEEK SAREI; PAUL E.               No. 02-56390
NERAU ; THOMAS TAMUASI; PHILLIP
MIRIORI; GREGORY KOPA ;                        D.C. No.
METHODIUS NESIKO ; ALOYSIUS                 2:00-cv-11695-
MOSES; RAPHEAL NINIKU ; GABRIEL              MMM-MAN
TAREASI; LINUS TAKINU ; LEO WUIS;
MICHAEL AKOPE; BENEDICT PISI;               Central District
THOMAS KOBUKO ; JOHN TAMUASI;                of California,
NORMAN MOUVO ; JOHN OSANI; BEN                Los Angeles
KORUS; NAMIRA KAWONA ; JOANNE
BOSCO ; JOHN PIGOLO ; MAGDALENE
PIGOLO , individually and on behalf
of themselves and all others
similarly situated,
                  Plaintiffs-Appellees,

                  v.

RIO TINTO , PLC; RIO TINTO
LIMITED ,
              Defendants-Appellants.
                SAREI V . RIO TINTO , PLC                      3

ALEXIS HOLYWEEK SAREI; PAUL E.              No. 09-56381
NERAU ; THOMAS TAMUASI; PHILLIP
MIRIORI; GREGORY KOPA ;                        D.C. No.
METHODIUS NESIKO ; ALOYSIUS                 2:00-cv-11695-
MOSES; RAPHEAL NINIKU ; GARBIEL              MMM-MAN
TAREASI; LINUS TAKINU ; LEO WUIS;
MICHAEL AKOPE; BENEDICT PISI;               Central District
THOMAS KOBUKO ; JOHN TAMUASI;                of California,
NORMAN MOUVO ; JOHN OSANI; BEN               Los Angeles
KORUS; NAMIRA KAWONA ; JOANNE
BOSCO ; JOHN PIGOLO ; MAGDALENE
PIGOLO , individually on behalf of             ORDER
themselves & all others similarly
situated,
                Plaintiffs-Appellees,

                 v.

RIO TINTO , PLC; RIO TINTO
LIMITED ,
             Defendants-Appellants,

                and

UNITED STATES OF AMERICA ,
                        Movant.
4                SAREI V . RIO TINTO , PLC

     On Remand From The United States Supreme Court

                    Filed June 28, 2013

    Before: Mary M. Schroeder, Harry Pregerson, Stephen
    Reinhardt, Andrew J. Kleinfeld, Barry G. Silverman,
    M. Margaret McKeown, Marsha S. Berzon, Johnnie B.
    Rawlinson, Consuelo M. Callahan, Carlos T. Bea, and
              Sandra S. Ikuta, Circuit Judges.


                          ORDER

    This case is before us after the Supreme Court’s order of
April 22, 2013, vacating and remanding on the basis of
Kiobel v. Royal Dutch Petroleum Co., 133 S. Ct. 1659 (2013).
The parties have submitted supplemental briefs on the effect
of that decision.

    Upon due consideration, a majority of the en banc court
has voted to affirm the district court’s judgment of dismissal
with prejudice. The judgment of the district court is
AFFIRMED.